Pfeifer, J.,
concurring in part and dissenting in part.
{¶ 24} I agree with the majority that “local boards of health have the authority to require that a household sewer be directly connected to a sanitary sewerage system whenever such a system becomes accessible to the property,” citing DeMoise v. Dowell (1984), 10 Ohio St.3d 92, 10 OBR 421, 461 N.E.2d 1286, syllabus. I do not agree, with respect to a mandatory household connection, that “a municipality can require annexation agreements in exchange for providing water and sewer services.” For this proposition, the majority cites Bakies v. Perrysburg, 108 Ohio St.3d 361, 2006-Ohio-1190, 843 N.E.2d 1182, at ¶ 33, which does not involve a mandatory household connection.
Cox & Keller and David W. Cox, for appellant.
William F. Schenck, Greene County Prosecuting Attorney, and Thomas C. Miller, Assistant Prosecuting Attorney, for appellee.
{¶ 25} Pursuant to their police power, municipalities can require households to connect to a sanitary sewerage system. Even an exercise of otherwise valid police power, however, is constitutional only when it is not unreasonable or arbitrary. Benjamin v. Columbus (1957), 167 Ohio St. 103, 4 O.O.2d 113, 146 N.E.2d 854, paragraph five of the syllabus. When both parties consent to a continuation of water and sewer service, as in Bakies, it is not unreasonable for a municipality to require the household to submit to annexation as a condition to the continuation of water and sewer service. To require a household to submit to annexation as a condition to a mandatory connection, as in the case before us, is unduly coercive and not reasonable.
{¶ 26} I would reverse the judgment of the court of appeals and reinstate the decision of the trial court.
Lundberg Stratton, J., concurs in the foregoing opinion.